COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Annunziata
Argued at Richmond, Virginia


MARIO SENTIA JOHNSON
                                            MEMORANDUM OPINION * BY
v.   Record No. 2475-00-2                JUDGE JERE M. H. WILLIS, JR.
                                                NOVEMBER 6, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    William R. Shelton, Judge

          William B. Bray (Perry & Bray, on brief), for
          appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Mario Sentia Johnson was convicted in a bench trial of

robbery, in violation of Code § 18.2-58.      On appeal, he contends

that the Commonwealth failed to prove force, violence or

intimidation.   We reverse the judgment of the trial court and

remand for further proceedings, if the Commonwealth be so advised.

                            I.   BACKGROUND

     On the evening of March 5, 2000, Ruth Valore exited a

Friendly's restaurant in Chesterfield County.     As she approached

her car, her purse was stolen by Johnson.     Johnson was indicted

for robbery.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Mrs. Valore testified as follows:

     [PROSECUTOR]: And go ahead and describe how
     it [the purse] was taken from you?

     A: Well, I was walking towards the car and
     he came up behind me and just kind of turned
     me around and just took it right off my arm.

     Q:   You say you were turned around?

     A: Well, I mean, you know, almost turned
     around.

     Q:   Did you feel anything?

     A:   Not really, not at first, no.

      *       *       *       *      *      *      *

     [DEFENSE COUNSEL]:     He took the purse,
     right?

     A:   Yeah.

     Q:   He did not grab you, correct?

     A:   Not really.

     Q:   He grabbed the purse; is that correct?

     A:   Yeah.

     Q:   And when you --

     A: But he grabbed it so hard it turned me
     around.

     Q: How far around did it turn you? I know
     you're sitting down now, so could you sort
     of indicate -- I don't know if you know your
     angles, like 45 degrees? 90 degrees?

     A: I don't know. He just turned and just
     took it and I went this way.

     Q:   Okay.   And how far around would you say?

     A:   I don't know.   I can't --



                            - 2 -
             Q: Okay. Was it that you turned to look at
             him as he took your purse?

             A: No. I didn't even know, at first I
             didn't even know what happened. I just --

             Q: But you do not recall him touching you
             at all then, just your purse?

             A:   Just, yeah, just my purse.

             Q: And he did not threaten you in any way
             or present any weapon, did he?

             A:   No.

             Q:   Okay.   No further questions.

        At the conclusion of the Commonwealth's case, Johnson moved

to strike the evidence.      He renewed the motion upon resting his

case.    He argued that the evidence did not support the charge of

robbery, because the use of force, violence or intimidation was

not proven.

                               II.    ANALYSIS

        Johnson contends that the evidence was insufficient to

prove robbery.     He argues that the evidence failed to prove that

Johnson used force, violence or intimidation against Mrs. Valore

to effect the taking of the purse.           We agree.

             When the sufficiency of the evidence is
             challenged on appeal, it is well established
             that we must view the evidence in the light
             most favorable to the Commonwealth, granting
             to it all reasonable inferences fairly
             deducible therefrom. The conviction will be
             disturbed only if plainly wrong or without
             evidence to support it.

             The elements of robbery, a common law
             offense in Virginia, include a "'taking,
             with intent to steal, of the personal

                                     - 3 -
            property of another, from his person or in
            his presence, against his will, by violence
            or intimidation'" which precedes or is
            "concomitant with the taking."

Jones v. Commonwealth, 13 Va. App. 566, 572, 414 S.E.2d 193, 196

(1992) (citations omitted).

       "'The touching or violation necessary to prove [robbery]

may be indirect, but cannot result merely from the force

associated with the taking.'"     Winn v. Commonwealth, 21 Va. App.
179, 181, 462 S.E.2d 911, 912 (1995) (quoting Bivins v.

Commonwealth, 19 Va. App. 750, 752, 454 S.E.2d 741, 742 (1995)).

"'[V]iolence or force requires a physical touching or violation

of the victim's person.'"     Id. (quoting Bivins, 19 Va. App. at

752, 454 S.E.2d at 742) (emphasis in the original).

       The circumstances in this case are similar to those in

Winn.   In Winn, the victim was walking through a parking lot

when Winn approached from behind her.    He very strongly removed

her purse strap from her shoulder and took her purse from under

her arm.    Id. at 180-81, 462 S.E.2d at 911-12.   During the theft

Winn did not intimidate, touch, struggle with, knock down,

strike, or injure the victim.    We reversed Winn's robbery

conviction and remanded.    We found that the "very strong" force

employed by Winn was merely the force necessary to remove the

purse from the victim's shoulder, not force associated with

violence to the victim or employed to overcome resistance by

her.    Id. at 184, 486 S.E.2d at 913.


                                 - 4 -
     Like the victim in Winn, Mrs. Valore had her purse strap

over her shoulder.   Johnson approached from behind and exerted

the force required to take her purse.   Mrs. Valore testified

that she felt nothing at first, although she was almost turned

around.    The force employed by Johnson was merely the force

required to remove the purse from Mrs. Valore's shoulder.

     Johnson employed no violence or intimidation to accomplish

the taking of the purse.   Mrs. Valore testified that he did not

touch her, threaten her, or present a weapon.   Absent such

violence or intimidation, the evidence proved no more than

larceny.

     Accordingly, we reverse Johnson's conviction and remand the

case for further proceedings if the Commonwealth be so advised.

                                          Reversed and remanded.




                                - 5 -